Citation Nr: 0908843	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-39 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.

2.  Entitlement to service connection for right ear hearing 
loss disability.

3.  Entitlement to service connection for stomach disability.

4.  Entitlement to service connection for skin disability.

5.  Entitlement to service connection for left foot 
disability.

6.  Entitlement to service connection for right foot 
disability.

7.  Entitlement to service connection for respiratory 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active military service from September 1968 
to January 1969, and from February 2003 to October 2003.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In October 2008 the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.

The issues of entitlement to service connection for skin 
disability and entitlement to service connection for left and 
right foot disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Left ear hearing loss disability for VA purposes has been 
continually demonstrated since shortly following the 
Veteran's October 2003 discharge from service.

2.  There has been no demonstration of current right ear 
hearing loss disability for VA purposes by competent clinical 
evidence of record.

3.  A chronic stomach disability was not present during 
active duty nor has a chronic disability manifested by 
stomach problems been shown by competent evidence to be 
related to such service.

4.  A chronic respiratory disability was not present during 
active duty nor has a chronic disability manifested by 
respiratory problems been shown by competent evidence to be 
related to such service.


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2008).

2.  Right ear hearing loss disability was not incurred in, or 
aggravated by, active service, nor may it be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).

3.  A chronic stomach disability, to include as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2008).

4.  A chronic respiratory disability, to include as due to 
undiagnosed illness, was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in June 2004, March 2005, May 2005, 
June 2005, October 2005, September 2006, and September 2008 
the Veteran was informed of the evidence and information 
necessary to substantiate the claims, the information 
required of him to enable VA to obtain evidence in support of 
the claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  VCAA notice was provided prior 
to the initial AOJ adjudication.  Pelegrini.

In September 2006 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

In November 2005 the RO made a formal finding on the 
unavailability of the Veteran's service treatment records.  
Subsequent to that finding, however, service treatment 
records have been associated with the claims file.  VA 
examinations for a medical opinion regarding a possible 
relationship between the disabilities on appeal and the 
Veteran's military service have been undertaken.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.

Applicable Law and Regulations

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases may be 
presumed, subject to rebuttal, if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be awarded on a presumptive basis to a 
Persian Gulf veteran who (1) exhibits objective indications; 
(2) of a chronic disability such as those listed in paragraph 
(b) of 38 C.F.R. § 3.317; (3) which became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10% or more not later than December 
31, 2011; and (4) such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. 
App. 1, 7 (2004); 38 U.S.C. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(3-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

In addition to certain chronic disabilities from undiagnosed 
illness, service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.  
38 C.F.R. § 3.317(a)(2)(i)(B).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

I.  Hearing Loss

Hearing loss, as an organic disease of the nervous system, 
will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The determination of whether the Veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Veteran asserts that he has hearing loss as a result of 
working on and being around generators and heavy equipment 
during service.  He has essentially indicated that he was 
unable to effectively utilize hearing protection during his 
service in the Persian Gulf.  The Veteran's DD Form 214 
reflects that his military occupational specialty was 
maintenance technician.

A.  Left Ear

The Veteran's service treatment records reflect that he has 
undergone multiple audiological examinations during his 
service, both while on active duty and while serving in the 
National Guard.  None of the records, including the October 
2003 post-deployment health assessment, noted left ear 
hearing loss as defined by Hensley.  As the Veteran's left 
ear hearing thresholds were not shown to exceed 20 decibels 
at any level between 500 and 4000 Hertz, normal left ear 
hearing was demonstrated on examination for enlistment into 
service, and the presumption of soundness on induction 
attaches as to left ear hearing loss.  38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2008).  

The Veteran's October 2003 post-deployment health assessment 
contained no complaints or findings related to left ear 
hearing loss.

The Veteran underwent a VA audiometric examination in October 
2004.  The reported findings, in pertinent part, were:

HERTZ
500
1000
2000
3000
4000
Left
20
20
10
20
40

The October 2004 VA examiner noted that the Veteran had a 
mild high frequency sensorineural hearing loss in the left 
ear.

The Veteran underwent a VA (QTC) audiometric examination in 
July 2005.  The reported findings, in pertinent part, were:

HERTZ
500
1000
2000
3000
4000
Left
20
15
15
25
45

The July 2005 VA examiner noted that the Veteran had 
neurosensory hearing loss at "4000 cycles" consistent with 
noise induced etiology.

The Veteran's second period of active duty service ended on 
October 21, 2003, and the October 2004 VA audiology 
examination was conducted on October 19, 2004.  As such, left 
ear hearing loss disability for VA purposes was shown within 
one year of the Veteran's active duty service, albeit not to 
a compensable degree.  Further, the comments and findings 
from the July 2005 VA examiner tend to support the fact of 
objective evidence of continuance of symptomatology of left 
ear hearing loss disability during the years following the 
Veteran's discharge from service.  Savage v. Gober, 10 Vet. 
App. 498 (1997).  As such, service connection for left ear 
hearing loss is warranted.

B.  Right Ear

The Board notes that despite undergoing numerous audiological 
evaluations during service and subsequent to service, right 
ear hearing loss disability for VA purposes has not been 
demonstrated by competent clinical evidence of record.  38 
C.F.R. § 3.385.  For example, the Veteran underwent a VA 
(QTC) audiometric examination in July 2005.  The reported 
findings, in pertinent part, were:

HERTZ
500
1000
2000
3000
4000
Right
5
5
5
0
20

Similar findings were noted on an October 2004 VA 
audiological evaluation.  record.  As right ear hearing loss 
disability for VA purposes has not been demonstrated, service 
connection for right ear hearing loss disability is not 
warranted.

II.  Stomach Disability

The Veteran asserts that he developed stomach problems while 
serving in Iraq.

Service treatment records dated in July 2003 and August 2003 
reflect that the Veteran was treated for "stomach ache" and 
was to remain at his quarters for 24 hours.  An October 2003 
Report of Medical Assessment noted that the Veteran had been 
treated for stomach flu.

At a July 2004 VA (QTC) examination, the Veteran indicated 
that he could not eat certain foods without getting sick or 
having diarrhea.  He also complained of occasional abdominal 
pain but indicated that he was not currently receiving any 
treatment for his stomach problems.  Physical examination 
revealed no tenderness of the abdomen.  The examiner noted, 
in the diagnosis portion, that as for the Veteran's stomach 
problems, "there is no diagnosis because there is no 
pathology to render a diagnosis.  It does not cause 
significant anemia.  It does not cause malnutrition."

At his Board hearing, the Veteran testified that he had been 
treated for stomach problems on two occasions while serving 
in Iraq (October 2008 Board hearing transcript, pages 8-9).  
The Veteran stated that he had never been diagnosed by VA 
with a stomach condition (October 2008 Board hearing 
transcript, pages 8-9).  As for current symptoms, the Veteran 
essentially indicated that he had acid build-up and 
difficulty with coffee and dairy products (October 2008 Board 
hearing transcript, page 10).  He noted that he was not 
taking any medication or being treated for his stomach 
condition.

The Board finds that service connection is not warranted for 
stomach disability based on a nonpresumptive direct-
incurrence basis.  There is no competent evidence of record 
documenting the presence of chronic stomach disability during 
active duty, and no health professional has provided an 
opinion linking any such disability to the veteran's active 
duty service.  Further, and even as acknowledged by the 
Veteran, the record contains no current diagnosis of stomach 
disability.

The Board also finds that service connection is not warranted 
for a disability manifested by stomach problems as due to an 
undiagnosed illness as there is no evidence of record which 
indicates that the disability was present during active duty 
or has manifested to a degree of 10 percent or more after the 
Veteran's discharge.  For example, under Diagnostic Code 
7346, hiatal hernia, a 10 percent evaluation is assigned when 
there is evidence of two or more of the symptoms for the 30 
percent evaluation of less severity.  A 30 percent evaluation 
is assigned when there is evidence of persistently recurrent 
epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  The 
medical evidence, especially as noted by the July 2004 VA 
examiner, does not indicate that the veteran's stomach 
complaints are productive of disability.  In short, service 
connection for stomach disability is not warranted.

III.  Respiratory disability.

The Veteran asserts that he developed respiratory problems as 
a result of exposure to sand and chemical fumes while serving 
in Iraq.  Service treatment records, including the Veteran's 
October 2003 post-deployment health assessment, are negative 
for complaints or a diagnosis related to a respiratory 
disability.

VA treatment records dated subsequent to October 2003 contain 
multiple entries reflecting that the Veteran's lungs were 
clear to auscultation.

At a July 2004 VA (QTC) examination, the Veteran essentially 
indicated that he had spit up phlegm upon his return from 
Iraq.  Examination of the lungs revealed that breath sounds 
were symmetric and the expiratory phase was within normal 
limits.  The July 2004 VA examiner noted that the Veteran had 
no respiratory diagnosis as there was no respiratory 
pathology to render a diagnosis.

At his Board hearing, the Veteran testified (October 2008 
Board hearing transcript, page 20) that he developed 
respiratory problems as a result of exposure to sand and 
chemical fumes while serving in Iraq.  The Veteran indicated 
that he had never been treated or diagnosed for a respiratory 
disability while serving in Iraq (October 2008 Board hearing 
transcript, page 20).  As for current respiratory symptoms, 
the Veteran stated (October 2008 Board hearing transcript, 
page 21) that he did not have full capacity upon exertion.

The Board finds that service connection is not warranted for 
respiratory disability based on a nonpresumptive direct-
incurrence basis.  There is no competent evidence of record 
documenting the presence of chronic respiratory disability 
during active duty, and no health professional has provided 
an opinion linking any such disability to the veteran's 
active duty service.  Further, and even as acknowledged by 
the Veteran and reflected by the July 2004 VA examination, 
the record is devoid for a current diagnosis of respiratory 
disability.

The Board also finds that service connection is not warranted 
for a disability manifested by respiratory problems as due to 
an undiagnosed illness as there is no evidence of record 
which indicates that the disability was present during active 
duty or has manifested to a degree of 10 percent or more 
after the Veteran's discharge.  Diagnostic Code 6602, 
bronchial asthma, provides for a 10 percent disability rating 
where pulmonary function tests (PFTs) show any of the 
following: FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 
71 to 80 percent, or where intermittent inhalational or oral 
bronchodilator therapy is required.  At the July 2004 VA 
examination the Veteran's PFT revealed that FEV-1 was 105 
percent predicted, and the FEV-1/FVC was 86.4 percent 
predicted.  The medical evidence does not indicate that the 
Veteran's respiratory disability is productive of disability.  
As such, service connection for respiratory disability is not 
warranted.

Conclusion to service connection claims

As for the Veteran's Board hearing testimony and statements 
made in support of these claims, the Board observes that lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  As such, the Board notes 
that the Veteran is competent to provide testimony concerning 
factual matters of which he has first hand knowledge (i.e., 
experiencing hearing loss, or having stomach and respiratory 
problems either in service or after service).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  The Veteran, however, is not 
competent to say that has right ear hearing loss disability 
for VA purposes, or stomach disability or respiratory 
disability as the result of an undiagnosed illness, or 
otherwise related to service.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit more favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left ear hearing loss disability is 
granted.

Service connection for right ear hearing loss disability is 
denied.

Service connection for stomach disability is denied.

Service connection for respiratory disability is denied.


REMAND

As for the issue of service connection for skin disability, 
the Veteran asserts that he has had skin problems (primarily 
on the arms) ever since returning from his service in Iraq.  
VA treatment records, such as a June 2004 VA dermatology 
record, reflect that the Veteran was diagnosed with forearm 
dermatitis, and VA records indicate that the Veteran uses 
hydrocortisone cream to treat his forearm rash.  

As for the issue of entitlement to service connection for 
left foot and right foot disability, the Veteran assets that 
he had problems with his feet during his service in Iraq due 
to the issuance of defective boots.  While the Veteran 
indicated that the boots fit properly, he remarked that they 
fell apart easily and had to be replaced.  VA records dated 
beginning in July 2004 reflect diagnoses of bilateral plantar 
fasciitis.

Based on the Veteran's credible Board hearing testimony and 
the fact that skin disability and disability of the feet were 
noted shortly following the Veteran's service, the Board 
finds that a VA examination that addresses the Veteran's 
contentions as to these matters would be helpful in the 
adjudication of these issues.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be scheduled for 
the appropriate VA examination to 
determine the etiology of his skin 
disability.  Following examination of the 
Veteran and review of the claims file, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran has any current skin 
disability that is related to his active 
military service.

2.  The Veteran should be scheduled for 
the appropriate VA examination to 
determine the etiology of any disability 
of the feet that may be present.  
Following examination of the Veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
Veteran has any current left foot or 
right foot disability, including plantar 
fasciitis, that is related to his active 
military service.  

3.  The AOJ should then readjudicate the 
issues of entitlement to service 
connection for skin disability and 
entitlement to service connection for 
left foot and right foot disability.  If 
any of the benefits sought are not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


